Citation Nr: 1618059	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  08-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than May 23, 2006, for the award of a separate compensable rating for residual scars of the service-connected residuals of laparotomy for duodenal ulceration.

2.  Whether there was clear and unmistakable error (CUE) in a September 1986 rating decision that failed to award a separate compensable rating for scars as a residual of laparotomy for duodenal ulceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to August 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and on appeal of a June 2012 rating decision by the VA Appeals Management Center in Washington, DC.  This appeal was previously remanded by the Board in August 2011 and September 2014.

In May 2011, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge as to the issue of entitlement to an effective date earlier than May 23, 2006, for the award of a separate compensable rating for residual scars of the service-connected residuals of laparotomy for duodenal ulceration.  A transcript of that hearing is of record.

In its September 2014 remand, the Board referred to the Agency of Original Jurisdiction (AOJ) the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to dental care.  A review of the record reveals that no action has yet been taken on those issues.  Because the issues have not been adjudicated by the AOJ, the Board does not have jurisdiction over them.  The issues are therefore again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal of the issue of whether there was CUE in the September 1986 rating decision that failed to award a separate compensable rating for scars as a residual of laparotomy for duodenal ulceration, the Veteran indicated that he wished to attend a hearing before a Veterans Law Judge by live videoconference.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in October 2015.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  A review of the record reveals that the Veteran has not been afforded the requested videoconference hearing.  To ensure full compliance with due process requirements, a videoconference hearing must be scheduled.  Because videoconference hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704.

As to the issue of entitlement to an effective date earlier than May 23, 2006, for the award of a separate compensable rating for residual scars of the service-connected residuals of laparotomy for duodenal ulceration, a finding of CUE in the September 1986 rating decision could render moot, or impact, the earlier effective date claim on appeal.  Therefore, the Board finds that the earlier effective date claim is inextricably intertwined with the CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Accordingly, the CUE claim should be considered prior to consideration of the earlier effective date claim.  As the CUE claim is herein remanded to schedule a videoconference Board hearing, the earlier effective date claim must also be remanded.

Accordingly, the case is REMANDED for the following action:

In accordance with appropriate procedures, schedule the Veteran for a videoconference hearing before a Veterans Law Judge on the issue of whether there was CUE in the September 1986 rating decision that failed to award a separate compensable rating for scars as a residual of laparotomy for duodenal ulceration.  Provide notice to the Veteran and his representative of the time, place, and location of the scheduled hearing, and associate a copy of the notification letter with the record.  See 38 U.S.C.A. § 7107(d) (West 2014); 38 C.F.R. § 20.704 (2015).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



